Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 12, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilderman et al. (US Pre-Grant Publication 2011/0010379) over Wiss et al. (US Patent 8,121,978). 

As to claim 1, Gilderman teaches a method for data processing, comprising: 
2receiving, from a client at a relational database system, a query that is 3supported by the relational database system, the relational database system being configured 4to store a plurality of data objects such that each data object is associated with a respective 5data table of a plurality of data tables of the relational database system (see paragraph [0058], which shows a local and external database. The local front-end has a user interface that may receive queries. Also see paragraphs [0060] and [0064]-[0065] for receiving queries. As noted in paragraph [0022], the first database is a relational database); 
6determining that the query that is supported by the relational database system 7is indicative of a data object type that is associated with data stored in a data system separate 8from the relational database system (see paragraphs [0090] and [0094]. Queries received by the system are monitored. The system identifies queries pertaining to data stored in the external database. The external database is separate from the front database); 
9identifying, based at least in part on determining that the query is indicative of 10the data object type associated with the data stored in the separate data system, a schema of the data 11object type using a schema record maintained by the relational database system … wherein the schema indicates a configuration of the data object type (see paragraphs [0077] and [0078]-[0083]. The system contains a translation unit that translates a query and redirects it to the external system. The translation unit may translate based on data structure, database schema, and database model. By translating the query to be executed in the remote system, Gilderman shows an ability to recognize a data object type associated with data stored in the separate system. By translating the schema and database model, Gilderman shows that a schema record of some sort is maintained by the relational database system. Schemas, data structures, and data models all indicate a configuration of a data object type); 
12transmitting, to the separate data system based at least in part on identifying 13the schema, a request for data associated with the query (see paragraphs [0077] and [0078]-[0083]. Additionally, see paragraphs [0084]-[0087], which show how queries may be translated to access data in the external system); 
14receiving, from the separate data system in response to the request, the 15requested data (see paragraphs [0090] and [0094]-[0095]. Results are returned from the external system); and 
16returning, to the client, a query response that indicates the data retrieved from 17the separate data system (see paragraphs [0090] and [0094]-[0095]. The results may be output).
Gilderman does not clearly a schema record maintained by the relational database system and the separate data system. 
Wiss teaches a schema record maintained by the relational database system and the separate data system, wherein the schema indicates a configuration of the data object type (see 13:18-31. The system captures and stores schema information from a primary database. As noted in 9:4-19, a primary database is replicated to a secondary database. As noted in 5:66-6:8, the databases are relational databases. Also see claim 1 of Wiss, which a “copying” step that copies a database schema from a primary database to a remote database. Thus, the database schema record will be maintained at both a first relational database system and a separate database system in Wiss). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Gilderman by the teachings of Wiss, because, as noted by Wiss, maintaining the schema information in both the local and remote databases will ensure that a replicated database always has an updated copy of any change to a primary database system. This will benefit Gilderman by ensuring that the local schema of Gilderman reflects the data format stored in the external system. 

As to claim 2, Gilderman as modified by Wiss teaches method of claim 1, further comprising: 
2receiving, at the relational database system, a request to create the data object 3of the data object type (see Wiss claim 1. A request to add or modify data received for a database. Wiss also determines when a schema is modified); 
4generating the schema of the data object type based at least in part on 5receiving the request (see Wiss claim 1. A schema must be modified in response to a request. Since the schema is modified, a different schema is generated); and 
6transmitting, to the separate data system, an indication of the schema such that 7the separate data system is configured to the ingest data corresponding to the data object type (see Wiss claim 1. The system is able to transmit the schema from where it was modified to a remote system. This will enable data transactions to be copied, or ingested, from the primary database to the remote database). 

1As to claim 4, Gilderman as modified teaches method of claim 1, wherein transmitting the request for the data 2comprises: 
3transmitting, to the separate data system, an application programming 4interface request that is generated based at least in part on an entity identifier included in the 5query (see Gilderman paragraph [0087]. A function call may be generated to access the data). 

1 As to claim 6, Gilderman as modified teaches method of claim 1, further comprising: 
2identifying, based at least in part on determining that the query is indicative of 3the data object type associated with the data stored in the separate data system, entity information 4associated with the data object (see Gilderman paragraph [0030] and [0072]. Also see [0077]-[0080]); and 
5identifying the schema of the data object type based at least in part on the 6entity information (see Gilderman paragraph [0030] and [0072]. Also see [0077]-[0080]).  

1As to claim 7, Gilderman as modified teaches method of claim 1, wherein determining that the query is 2indicative of the data object type comprises: 
3identifying that the query includes an object suffix that indicates that the data 4object is of the data object type that is associated with the data stored in the separate data 5system (see Gilderman paragraphs [0017] and [0031] and [0091]. The system is able to analyze transaction conclusions to determine whether the queries pertain to the external database).   
1
As to claim 8, Gilderman as modified teaches method of claim 1, wherein the separate data system is a non- 2relational database system (see Gilderman paragraph [0082]. The translation may translate data into object-based data models. Additionally, see paragraph [0009], which indicates that external databases may include non-relational data models. Also see paragraph [0076], which indicates that the external database may have different data models).

As to claims 9 and 15, see the rejection of claim 1. 
As to claims 10 and 16, see the rejection of claim 2. 
As to claims 12 and 18, see the rejection of claim 4. 
As to claims 14 and 20, see the rejection of claim 6. 

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilderman et al. (US Pre-Grant Publication 2011/0010379) over Wiss et al. (US Patent 8,121,978) in view of Hariharasubrahmanian et al. (US Pre-Grant Publication 2020/0311063). 

1	As to claim 3, Gilderman as modified by Wiss teaches method of claim 2, wherein generating the schema comprises: 
	receiving an indication of one or more [data items] to adjust for ingesting the data  corresponding to the data object type (see Wiss claim 1. A schema is modified); 
generating a data stream process based at least in part on receiving the 5indication, wherein the data stream process is configured to execute at the separate data 6system for ingesting the data of the data object type (see Wiss claim 1 and 9:4-19. a primary database is replicated to a secondary database)
	Gilderman as modified by Wiss does not clearly show: 	
receiving an indication of one or more columns to adjust;
Hariharasubrahmanian teaches: 
2receiving an indication of one or more columns to adjust for ingesting the data  corresponding to the data object type (see Hariharasubrahmanian paragraph [0028]-[0029. Fields to be ingested are identified]); andAttorney Docket No. P192.02 (93056.0330)Salesforce Ref. No. A4956US2SUBSTITUTE SPECIFICATION (CLEAN) 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Gilderman by the teachings of Hariharasubrahmanian because Hariharasubrahmanian provides details on how to receive data from an external source. Notably, both Gilderman and Hariharasubrahmanian provide for translating data between different servers storing different data models. Hariharasubrahmanian simply provides an administrator of Gilderman additional options for generating schemas as necessary to receive data from external sources. 

As to claims 11 and 17, see the rejection of claim 3. 

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilderman et al. (US Pre-Grant Publication 2011/0010379) over Wiss et al. (US Patent 8,121,978)in view of Monro et al. (US Pre-Grant Publication 2021/0377252). 

1 As to claim 5, Gilderman teaches method of claim 1. 
Gilderman does not explicitly teach further comprising: 
2identifying, based at least in part on the query, a tenant of a plurality of tenants 3supported by the relational database system; and 
4identifying a token that is associated with the identified tenant is to be used for 5authenticating the request to the separate data system, wherein the token is transmitted with 6the request such that the request is authenticated.  
Monro teaches further comprising: 
2identifying, based at least in part on the query, a tenant of a plurality of tenants 3supported by the relational database system (see paragraphs [0004] and [0010]. Monro provides for receiving a request that identifies a tenant); and 
4identifying a token that is associated with the identified tenant is to be used for 5authenticating the request to the separate data system, wherein the token is transmitted with 6the request such that the request is authenticated (see paragraphs [0004] and [0010]. Tokens are associated with tenants and authenticate a user and request).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Gilderman by the teachings of Monro because Monro provides additional ways to securely access data. This will increase the security of Gilderman by ensuring only that validated users and requests are able to query the system. 

As to claims 13 and 19, see the rejection of claim 5. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152